Concurring and Dissenting Opinion by
Judge Mencer:
I concur in' the majority’s conclusion that a municipality, without the ' agreement of the developer, is without power to impose conditions-to final approv*418al additional to, different from, or amendatory of, conditions imposed upon tentative approval of a development plan.
However, I cannot join in affirming the order of the court below which not only properly deleted the sixth condition to final approval but also, in my judgment, improperly struck down a portion of paragraph 18 of the conditions to which the development plan was subjected by the tentative approval granted.
I would affirm that portion of the order of the court below which struck down the sixth condition to final approval and would reverse that portion of the order which altered paragraph 18 of the conditions imposed on the plan at the time of the granting of the tentative approval.